Citation Nr: 0933826	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
August 2007 and October 2008 for additional development.


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records include a July 1, 
1970 medical report which stated that the Veteran had a 
temperature of 101 degrees.  A second July 1, 1970 medical 
report stated that the Veteran was seen at Company B 
(Medical), 173rd Airborne Brigade with a temperature of 98.8 
degrees.  He reported that he had experienced a fever each 
night for the previous 2 nights.  The plan stated that the 
Veteran was to be admitted.  A July 2, 1970 medical report 
stated that the Veteran's temperature reached 101 degrees the 
previous night but that he was afebrile in the morning.  The 
report stated that the Veteran "should wait here and see if 
fever returns."  A second July 2, 1970 medical report stated 
that the Veteran "left without permission and against my 
earlier advice."

After separation from military service, an October 1997 VA 
psychiatric report stated that the Veteran had a history of 
PTSD.  After mental status examination, the assessment was 
PTSD, chronic, delayed, with affective/anxious features.  The 
medical evidence of record shows that PTSD has been 
consistently diagnosed since October 1997.

In a November 2003 stressor statement, the Veteran reported 
that while in Vietnam, he was sent to Company B (Medical), 
173rd Airborne Brigade

with suspected malaria.  They gave me a 
shot and put [me] in bed[.]  The next day 
a lot of casualties came in and I had to 
move casualties from the helipad into the 
bunker for surgery.  It didn't look like 
they were going to do any more for me, so 
I want back to my unit.

In a May 2004 stressor statement, the Veteran stated that he 
was sent to Company B (Medical), 173rd Airborne Brigade 

with a fever, after staying overnight I 
was told they needed my bed and put me to 
work handling bodies (wounded) out of 
helicopters to the bunkers for 
surgery. . . . Casualties that I handled 
were wounded from [the] 173rd [Airborne 
Brigade].  It didn't seem that hospital 
was going to do any more for me so I went 
back to my unit, still with my fever.

The Veteran reported that the incident occurred in the spring 
of 1970.

An October 2007 letter from the U.S. Army and Joint Services 
Records Research Center (JSRRC) stated that Company B 
(Medical), 173rd Support Battalion treated a total of 4,405 
soldiers between January 1, 1970 and March 30, 1970.

A February 2009 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that the "major issue is that we are lacking documentation 
of the [Veteran] being a patient at Company B (medical), 
173rd support battalion [between January 1, 1970 and March 
30, 1970]."  After a review of the Veteran's history and a 
mental status examination, the Axis I diagnosis was PTSD, 
mild.  The examiner stated that

[t]he issue remains that there is no 
documentation that he was in the setting 
where he claims the most stressful 
incident occurred, an aid station at 
landing zone English, in the 173rd 
support battalion.  He has mild symptoms 
of the disorder, but given the absence of 
records, there is no way of verifying 
that his problems stemmed from what he 
claims.

The medical evidence of record clearly shows that the Veteran 
has a current diagnosis of PTSD for VA purposes that has been 
related to an in-service stressor.  See 38 C.F.R. § 4.125.  
However, the Veteran's claim has been repeatedly denied on 
the basis that there was no objective evidence that 
established that the Veteran "engaged in combat with the 
enemy" and there was insufficient evidence to corroborate the 
claimed stressor.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this regard, there are no references to combat in 
the Veteran's service personnel records and he did not earn 
any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  As such, the 
Veteran's claimed stressor must be corroborated by credible 
supporting evidence.  38 C.F.R. § 3.304(f).

The evidence of records includes credible supporting evidence 
which corroborates the Veteran's claimed stressor.  The 
Veteran stated that the stressor occurred when he was 
admitted to Company B (Medical), 173rd Airborne Brigade for 
treatment of a fever and possible malaria.  He reported that 
the day after he was admitted, injured soldiers were flown in 
by helicopter and he had to help move the wounded men.  He 
reported that later that day he simply left the medical 
facility on his own.  This description very closely matches 
the description of incidents described in service treatment 
records dated on July 1, 1970 and July 2, 1970.  Those 
records show that the Veteran was admitted to Company B 
(Medical), 173rd Airborne Brigade for treatment of a fever.  
He was kept overnight and was afebrile the next morning.  The 
Veteran then left the medical facility without permission.  
An October 2007 letter from JSRRC stated that from January 1, 
1970 to March 30, 1970, Company B (Medical), 173rd Airborne 
Brigade treated a total of 4,405 soldiers.  While this is 
outside the date range for the Veteran's treatment, it is 
consistent with a busy medical facility where the Veteran 
would have encountered multiple wounded soldiers.  Combined 
with the July 1970 service treatment records, this provides 
credible evidence of record which is consistent with the 
Veteran's claimed stressor.

While VA and other sources have previously stated that the 
Veteran's stressor could not be corroborated, these findings 
were all based on an assumed date range for the stressor from 
January 1, 1970 to March 31, 1970.  All stressor verification 
requests were made for this date range and they resulted in 
negative findings.  This date range was used based on the 
Veteran's May 2004 stressor statement that indicated that it 
occurred in the spring of 1970.  In this regard, it is 
emphasized that January and February are not spring months, 
and accordingly the January through March date range used was 
inaccurate.  In addition, while the July 1, 1970 and July 2, 
1970 records are also not in the spring months, the incidents 
described therein so closely match the Veteran's claimed 
stressor that the preponderance of the evidence indicates 
that the incident occurred at that time, despite the date 
range given by the Veteran in the May 2004 stressor 
statement.

As such, there is credible supporting evidence of record 
which corroborates the Veteran's claimed stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that 
corroboration does not require "that there be corroboration 
of every detail including the appellant's personal 
participation in the identifying process."); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the Veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  As 
such, the Board finds that the Veteran has a current 
diagnosis of PTSD that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


